t c summary opinion united_states tax_court richard liu and brenda lee liu petitioners v commissioner of internal revenue respondent docket no 22677-07s filed date richard liu and brenda lee liu pro_se laura mullin for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and also determined a dollar_figure accuracy- related penalty after a concession by petitioners the issues for decision are whether petitioners are liable for the 10-percent penalty pursuant to sec_72 on a premature_distribution from an annuity_contract and whether petitioners are liable for an accuracy-related_penalty due to negligence background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference petitioner richard liu was born in petitioners were married to each other at all relevant times and they lived in california when they filed the petition mr liu hereinafter petitioner purchased an annuity_contract from american general annuity insurance co aig in investing dollar_figure in the contract in the aig contract stated in part petitioners concede that they received dollar_figure in interest_income in but failed to report that income on their federal_income_tax return early withdrawal charges an early withdrawal charge will be deducted if you withdraw more than your accumulated interest within six years of your last premium payment a withdrawal prior to age may incur an irs penalty petitioner worked with a financial adviser in selecting and purchasing the aig annuity the adviser informed petitioner of the penalties aig would impose if he withdrew his investment_in_the_contract within the first years but did not advise him about the tax consequences of a premature_distribution from the annuity in date the accumulated value of the contract was dollar_figure and petitioner requested a distribution of the accumulated earnings on the contract dollar_figure petitioner submitted an aig annuity withdrawal request form requesting a distribution of all the penalty free amount the following language appeared near the bottom of the first page of the withdrawal request form you and the internal_revenue_service will be provided with an informational tax form after the close of the calendar_year a withdrawal of any type before age ½ may subject you to an irs penalty tax petitioner signed the withdrawal request form on date aig processed the dollar_figure distribution on date at the time of the distribution petitioner was years old on october and petitioner invested the dollar_figure annuity distribution as follows dollar_figure into a certificate of deposit and dollar_figure into his existing money market account both with countrywide bank petitioner did not withdraw any of these funds from the countrywide accounts before attaining the age of on their joint federal_income_tax return for petitioners reported the distribution from aig as interest_income they did not report a 10-percent penalty in the notice_of_deficiency respondent determined that the withdrawal was a premature_distribution from an annuity_contract subject_to the 10-percent penalty imposed by sec_72 respondent also determined an accuracy-related_penalty for negligence under sec_6662 and b discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances because the facts in this case are undisputed sec_7491 is not at issue income earned within an annuity is afforded preferential tax treatment to wit tax on that income is deferred until it is withdrawn from the annuity amounts withdrawn from an annuity other than a taxpayer’s investment basis in the contract are subject_to income_tax sec_72 and b furthermore sec_72 generally provides for a penalty equal to percent of that part of any distribution from an annuity which is includable in gross_income unless the distribution falls within one of the statutory exceptions enumerated in sec_72 petitioners argue that because they received the distribution when petitioner was years old they immediately invested the withdrawn annuity income in a certificate of deposit and a money market account and they left the funds in those investments until after petitioner attained age they have satisfied the spirit of the exception congress provided in sec_72 sec_72 provides that the 10-percent penalty shall not apply to any distribution made on or after the date on which the taxpayer attains age petitioner was not yet years old when aig processed his annuity withdrawal request and distributed the income earned in his annuity_contract neither petitioner’s being close in age to the clear cutoff adopted by congress nor the failure of his advisers to make him understand that the penalty would apply is an exception to the sec_72 penalty we may not ignore the statute or waive this penalty for petitioners see 50_tc_567 the tax_court is not a court of equity the power to legislate is exclusively the power of congress and not of this court or any other court affd 414_f2d_265 10th cir the legislative_history to the enactment of sec_72 indicates that congress intended to defer recognition of annuity income provided that the annuity was used for long-term investment congress sought by imposing the 10-percent penalty to discourage the use of annuities for short-term investment and income_tax deferral s conf rept pincite in sec_1035 however congress provided for nonrecognition of income when a taxpayer exchanges one annuity_contract for another annuity_contract petitioner testified that his understanding was that he had days to reinvest the funds and that so long as the funds were not expended there should be no penalty imposed petitioner’s argument is misplaced he reinvested his distribution of annuity income into investment vehicles that generated interest_income but the reinvestment was not an exchange for another annuity that might qualify for nonrecognition and continued deferral the distribution is taxable as petitioner properly reported because there was no like-kind_exchange the distribution was premature and the 10-percent penalty under sec_72 applies because petitioner does not qualify for any of the enumerated exceptions under sec_72 respondent determined an accuracy-related_penalty under sec_6662 and b where sec_6662 applies it imposes a penalty equal to percent of an underpayment_of_tax required to be shown on a return sec_6662 sec_7491 requires the commissioner to produce evidence to show that the imposition of the accuracy-related_penalty is appropriate the record reflects that the payor reported the interest_income paid to petitioners in on a form_1099-oid original_issue_discount sent to the irs and to petitioners but petitioners failed to report the income on their return in addition respondent asserts that the warnings in the annuity_contract and in the annuity withdrawal form which petitioner signed put petitioner on notice of the premature_distribution penalty and he further asserts that petitioner’s preparing the joint tax_return and failing to report the interest_income and to either research the tax implications of the annuity distribution or secure professional assistance demonstrate negligence respondent has satisfied his burden once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a higbee for the purpose of sec_6662 negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 v commissioner 116_tc_438 to the extent the taxpayer shows he had reasonable_cause for an underpayment and that he acted in good_faith sec_6664 prohibits the imposition of a penalty under sec_6662 generally the most important factor in evaluating reasonable_cause and good_faith in this context is the extent to which the taxpayer tried to assess his proper tax_liability sec_1 b income_tax regs reasonable_cause and good_faith may be found with an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioners have not offered any evidence to indicate that they acted with reasonable_cause and good_faith with respect to the unreported interest_income they conceded see supra note thus they have failed to establish that they are not liable for the accuracy-related_penalty as it applies to the portion of the deficiency resulting from the conceded interest_income as discussed above petitioners were required to report on their return the 10-percent premature_distribution penalty provided by sec_72 petitioners testified credibly that they believed they had a limited time to reinvest the proceeds from the annuity income distribution and avoid the imposition of a penalty they also explained that they kept the funds invested until after petitioner reached age to avoid any penalties we are satisfied that they acted in good_faith although petitioners failed to qualify under the technical provisions of the internal_revenue_code and the regulations for a nontaxable rollover under these particular circumstances and considering the complexity of rules covering taxation deferral and rollover of qualified_plans nonqualified plans and annuities and the candor petitioners exhibited we do not believe petitioners acted unreasonably or intentionally disregarded rules and regulations in failing to report the 10-percent penalty we sustain the determination that petitioners are liable for the sec_72 penalty and for the accuracy-related_penalty with respect to the unreported interest_income but we hold that they are not liable for the accuracy-related_penalty on the portion of their underpayment attributable to the sec_72 penalty to reflect the foregoing decision will be entered under rule
